Title: From Thomas Jefferson to James Madison, 3 June 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello June 3. 08.
                  
                  Yours by yesterday’s mail is recieved & I now return Pinckney’s & Graham’s letters. I thought it best to forward the passport for Hill’s vessel to mr Graham direct lest it should lose a post by going in to Montpelier. with mr Grymes’s request of a vessel I can do nothing till further advised. the application is new, and I think unnecessary, as I presume the trade to N.O. is sufficiently open to furnish vessels, under mr Gallatin’s circular orders of May 20. allowing vessels to depart with provisions not exceeding ⅛ of the amount of their bond. the honest merchant has no objection to enlarge his bond in proportion as the temptation of foreign prices is enlarged.   I shall be with you possibly on Tuesday, but more probably on Wednesday, if not before 3. aclock, then certainly not till the evening. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               